Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 21-27,30-37 and 40 are pending.
Claims 21-27,30-37 and 40 are rejected below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-29-22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 30-36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. PG Pub. 2016/0019270) in view of Lee (U.S. PG Pub. 2016/0159012) in view of August (U.S. PG Pub. 2016/0250810).


As to claims 21 and 31, Jones teaches a method for generating fabrication parameters for fabrication of a part, the method comprising: receiving, from a customer device associated with a customer, a design request for a part to be fabricated by a fabrication process[0048-0049], the design request including a three- dimensional (3D) drawing file representing the part to be fabricated and descriptive information [0048-0049]; extracting a first feature from the 3D model[0048-0049], the fabrication parameters include a cost to fabricate the part [0064]; and sending the fabrication parameters to the customer[0064].  Jones teaches receiving various information from a user to determine a part to be produced.  Among this data can be a 3D model and a description of the part.  Based on at least this information Jones teaches a quote can be calculated for the part manufacture. 

Jones teaches most of the claimed invention, but fails to teach all of the claimed invention.  However this is taught by Lee as follows: 

As to claim 21 and 31, Lee teaches determining a plurality of layers of the part representing a geometry of the part to be fabricated wherein determining the layout comprises: determining a number of part instances from the model file[0023] (in this example 1); and determining the plurality of layers by slicing the number of part instances [0023] wherein the fabrication parameters include estimated completion date[0033].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Lee into the system and method as disclosure by Jones since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the slicing of the model and the cost within Jones’ quotes. 

Lee and Jones teach most of the claimed invention, but fail to explicitly the claimed limitations of the feature vector and the candidate orientation.  However, this is an obvious variation and is taught by August as follows:
As to claims 21 and 31, August teaches generating a feature vector for the part based on the model file[0034]; identifying one or more candidate orientations for the part based on the feature vector[0035]; generating, as a function of the geometry of the part, the candidate orientations[0035].

Therefore, It would have been obvious to one of ordinary skill in the art to prior to the effective filing date to include the teachings of August into the system and method of Jones in view of Lee.  The motivation to combine is that using the features build scores can be obtained and a best orientation for surface quality can be determined [0035].


As to claims 22 and 32, Jones teaches wherein the descriptive information is distinct from the 3D model of the part to be fabricated[0048].  

As to claims 23 and 33, Jones teaches wherein extracting a second feature from the descriptive information wherein extracting comprises extracting the second feature from the descriptive datum[0048].  

As to claims 24 and 34, Jones teaches wherein the descriptive information comprises textual data relating to the part to be fabricated[0048-0049].  

As to claims 25 and 35, Jones teaches wherein extracting the first feature from the 3D model comprises receiving data corresponding to one or more interactions with an interface[0048].  

As to claims 26 and 36, Jones teaches wherein extracting the second feature from the descriptive information comprises receiving data corresponding to one or more interactions with an interface[0048].  

As to claims 30 and 40, Jones teaches wherein the quote for fabrication of the part to be fabricated is associated with at least an anticipated fabricating tool[0065].


Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. PG Pub. 2016/0019270) in view of Lee (U.S. PG Pub. 2016/0159012) in view of August (U.S. PG Pub. 2016/0250810)as applied above, and further in view of Yona (U.S. PG Pub. 2019/0339671).

Examiner would note that the Applicant’s provisional application does not disclose all the claimed invention and therefore cannot granted this an effective filing date.

Jones in view of Lee and August teaches most of the claimed invention, but fails to teach the machine learning aspects as done in claims. However this is taught by Yona as follows: 

As to claims 27 and 37, Yona teaches wherein extracting the second feature comprises using one or more machine-learning modules, wherein the one or more machine-learning modules are configured to: extract, from the descriptive information, the descriptive datum of the part to be fabricated; 35Attorney Docket No. 1009-056USC2associate, as a function of the descriptive datum, a property of the part to be fabricated with a 3D structure[0044]; and send, to the customer, the 3D structure as a function of the associated property[0048].  


Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to include the teachings of Yona into the system and methods of Jones in view of Lee and August.  The motivation to combine is that Yona teaches using machine learning enables reducing the effort to produce and reproduce future parts[0005].

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 4-29-22, with respect to the rejection(s) of claim(s) 21 and 31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of August.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119